UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 15, 2013 SG BLOCKS, INC. (Exact name of registrant as specified in its charter) Delaware 000-22563 95-4463937 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Columbus Circle, 16th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 520-6216 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On October 15, 2013, SG Blocks, Inc. (“SG Blocks” or the “Company”) issued a letter to stockholders providing an update on various business developments and initiatives of the Company.Also on October 15, 2013, the Company issued a press release announcing the execution of an agreement with a U.S. Navy contractor for an additional delivery of an SG Blocks multistory hoteling system that will be leased to the U.S. Navy for use aboard aircraft carriers during dry dock.A copy of the letter to stockholders is included as Exhibit 99.1 to this report and a copy of the press release is included as Exhibit 99.2 to this report. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 7.01 of Form 8-K, including Exhibit 99.1 and Exhibit 99.2, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibits Letter to Stockholders Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 15, 2013 SG BLOCKS, INC. By: /s/ Brian Wasserman Name: Brian Wasserman Title: Chief Financial Officer
